Citation Nr: 0909760	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  04-27 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a 
bilateral foot deformity, flat feet, for the period since 
July 29, 2005.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Craig M. Kabatchnick, Attorney


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1951 to 
December 1952.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from January 2004 and January 2006 rating decisions.  In the 
January 2004 rating decision, the RO, inter alia, denied a 
rating in excess of 10 percent for the service-connected flat 
feet.  In February 2004, the Veteran filed a notice of 
disagreement (NOD).  The RO issued a statement of the case 
(SOC) in May 2004, and the Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in July 2004.  In an August 2005 rating decision, the RO 
assigned a 30 percent rating for service-connected bilateral 
flat feet, effective July 29, 2005.  

In the January 2006 rating decision, the RO denied 
entitlement to a TDIU.  In April 2006, the Veteran filed a 
NOD.  The RO issued a SOC in November 2006, and the Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in December 2006.  

In March 2007, a Deputy Vice-Chairman of the Board granted 
the Veteran's motion to advance this appeal on the Board's 
docket, pursuant to the provisions of 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.900(c) (2008).

In March 2007, the Board remanded the claim for higher 
ratings for a bilateral foot deformity, flat feet, evaluated 
as 10 percent disabling prior to July 29, 2005 and 30 percent 
disabling as of that date, to the RO (via the Appeals 
Management Center (AMC), in Washington, D.C.) for further 
action, to include additional development of the evidence.  
The AMC denied higher ratings (as reflected in a September 
2007 supplemental SOC (SSOC)) and returned the matters to the 
Board for further appellate consideration.  

In January 2008, the Board granted a 30 percent rating for a 
bilateral foot deformity, flat feet, for the period prior to 
July 29, 2005, and remanded the claim for a rating in excess 
of 30 percent for the period since July 29, 2005 for further 
development.  After completing the requested development, the 
RO denied a rating in excess of 30 percent for the period 
since July 29, 2005 (as reflected in a January 2009 SSOC), 
and returned this matter to the Board for further appellate 
consideration.  

The Board notes that the Form 9 perfecting an appeal of the 
claim for a TDIU was received at the RO in December 2006, 
after the appeal was previously certified to the Board in 
November 2006.  Review of VACOLS suggests that this 
substantive appeal may have been in a temporary file at the 
RO when the case was previously before the Board in January 
2008.  In any event, a copy of the December 2006 Form 9 has 
been associated with the claims file, and this issue has been 
certified to the Board, as reflected in a February 2009 Form 
8 (Certification of Appeal).  

The Board also points out that the Veteran was previously 
represented by Disabled American Veterans (DAV).  In an April 
2006 statement, the Veteran submitted a letter to DAV 
indicating that he would like them to discontinue their help 
with his case.  In May 2006, DAV sent this revocation of 
power of attorney to VA.  In May 2008, VA received a VA Form 
22a (Appointment of Attorney or Agent as Claimant's 
Representative) naming Craig M. Kabatchnick as the Veteran's 
representative.  The Board recognizes the change in 
representation.  See 38 C.F.R. § 20.603 (2008).

The Board's decision on the claim for a rating in excess of 
30 percent for a bilateral foot deformity, flat feet, for the 
period since July 29, 2005, is set forth below.  The claim 
for a TDIU is addressed in the remand following the order; 
that matter is being remanded to the RO via the AMC, in 
Washington, DC.  VA will notify the Veteran when further 
action, on his part, is required.

As a final preliminary matter, the Board notes that, in the 
January 2008 remand, the Board pointed out that a July 2007 
VA examiner stated that the Veteran had been diagnosed with 
PTSD in the past and was not service-connected for this 
condition.  She opined that it was likely that this issue 
should be addressed.  Also, in a July 2007 statement, the 
Veteran requested a clothing allowance.  However, as the RO 
had not adjudicated claims for service connection for PTSD, 
or for a clothing allowance, these matters were referred to 
the RO for appropriate action.  These matters have not yet 
been addressed by the RO.  As such, they are not properly 
before the Board and are, again, referred to the RO for 
appropriate action.  

In addition, in his December 2006 substantive appeal 
regarding the claim for a TDIU, the Veteran stated that pes 
planus had caused disturbed circulation.  In a January 1990 
rating decision the RO denied service connection for a 
circulatory condition, and, in a September 1992 rating 
decision, the RO denied a request to reopen a claim for 
service connection for a circulatory condition.  However, as 
the RO has not adjudicated the December 2006 request to 
reopen a claim for service connection for a circulatory 
condition, this matter is also not properly before the Board; 
hence, it is also referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  Since July 29, 2005, the Veteran's bilateral foot 
deformity, flat feet, has been manifested by pronation and 
complaints of pain; there has been no evidence of extreme 
tenderness of the plantar surfaces of the feet or marked 
inward displacement and severe spasm of the Achilles tendon 
on manipulation.   


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for a 
bilateral deformity, flat feet, for the period since July 29, 
2005, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5276 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in the claimant's possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board also is aware of the recent decision of the United 
Court of Appeals for Veterans Claims (Court) in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, 
the Court held that, in rating cases, VA must notify the 
claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a March 2003 pre-rating letter, and March and 
June 2005, March 2007, and February and June 2008 post-rating 
letters provided notice to the Veteran regarding what 
information and evidence was needed to substantiate a claim 
for a higher rating for his service-connected bilateral foot 
disability.  The March and June 2005, March 2007, and 
February and June 2008 letters also notified the appellant of 
what information and evidence must be submitted by the 
Veteran, what information and evidence would be obtained by 
VA.  These letters specifically informed the appellant to 
submit any evidence in his possession pertinent to the claim 
on appeal (consistent with Pelegrini and the version of 
38 C.F.R. § 3.159 then in effect).    

The March 2007 and February and June 2008 letters also 
provided the Veteran with information pertaining to the 
assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In a May 2008 letter, the RO informed the 
Veteran that VA would consider the impact of his condition 
and symptoms on employment and daily life as well as specific 
test results, such as range of motion tests, in determining 
the disability rating.  The May 2008 letter also provided 
examples of the types of medical and lay evidence that the 
Veteran could submit or ask VA to obtain that would be 
relevant to establishing entitlement to increased 
compensation, and included the pertinent rating criteria for 
evaluating the Veteran's service-connected bilateral foot 
deformity.  The Board finds that the May 2008 letter 
satisfies the notice requirements of Vazquez-Flores.  

After issuance of each post-rating notice identified above, 
and opportunity for the veteran to respond, the January 2009 
SSOC reflects readjudication of the claim.  Hence, the 
Veteran is not shown to be prejudiced by the timing of the 
post-rating notice.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the claim for an increased rating for the 
service-connected bilateral foot deformity since July 29, 
2005.  Pertinent medical evidence associated with the claims 
file consists of private treatment records and the reports of 
VA examinations conducted in July 2007, and November and 
December 2008.  Also of record are various written statements 
provided by the Veteran, as well as by his former 
representative and his attorney, on his behalf.  The Board 
points out that, in a statement received in February 2009, 
the Veteran's attorney requested a copy of the December 2008 
examination report, arguing that the Veteran had been denied 
due process of law, in that he did not have the opportunity 
to rebut the content of the December 2008 VA examination 
report and the credentials of the VA physician.  Review of 
the January 2009 SSOC reflects that it included a discussion 
of the findings on VA examination in December 2008.  
Moreover, the Veteran's attorney was furnished a copy of the 
December 2008 VA examination report in February 2009.  To 
date, no further response from the Veteran or his attorney 
has been received.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate the claim herein decided, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter under consideration, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  
The following analysis is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods for the disability at 
issue.

Historically, pursuant to a May 1987 Board decision, by 
rating action of June 1987, the RO granted service connection 
for a bilateral foot deformity, flat feet, and assigned an 
initial 10 percent rating under the provisions of 38 C.F.R. 
§ 4.71a, DC 5299-5276, effective February 14, 1985.  In April 
2003, the Veteran filed his current claim for an increased 
rating.  As discussed above, in an August 2005 rating 
decision, the RO granted an increased rating of 30 percent, 
effective July 29, 2005.  In January 2008, the Board granted 
a 30 percent rating prior to July 29, 2005, and remanded the 
claim for a rating in excess of 30 percent since that date.  

Pursuant to Diagnostic Code 5276, a 20 percent (unilateral) 
or 30 percent (bilateral) rating is granted for severe 
symptoms of pes planus to include objective evidence of  
marked deformity (pronation, abduction, etc.), accentuated 
pain on manipulation and use, indication of swelling on use, 
or characteristic callosities.  A 30 percent (unilateral) or 
50 percent (bilateral) rating is warranted for pronounced 
symptoms to include marked pronation, extreme tenderness of 
the plantar surfaces of the feet, marked inward displacement 
and severe spasm of the Achilles tendon on manipulation not 
improved by orthopedic shoes or appliances.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5276. 

The Court has taken notice that pes planus is defined as 
"flat feet."  See, e.g., Buckley v. West, 12 Vet. App. 76, 
79 (1998), citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
1268 (28th ed. 1994).  

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
the claimant experiences additional functional loss due to 
pain, weakness, excess fatigability, or incoordination, to 
include with repeated use or during flare-ups, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45 (2003-2005); DeLuca v. Brown, 8 
Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction 
with the diagnostic codes predicated on limitation of motion.  
See Johnson v. Brown, 9 Vet. App. 7 (1996).

Considering the pertinent evidence in light of the above, the 
Board finds that a rating in excess of 30 percent for the 
Veteran's bilateral foot deformity, for the period since July 
29, 2005, is not warranted.

The medical evidence during this period consists of private 
treatment records and the reports of July 2007, and November 
and December 2008 VA examinations [Parenthetically, the Board 
notes that while a VA examination, report dated July 29, 2005 
appears in the claims file, review of the record reveals that 
this examination was, in fact, conducted on June 29, 2005, 
prior to the period for consideration in this decision]. 

Records of private treatment from August 2005 include a 
diagnosis of pes planus, with no specific findings regarding 
that deformity.  A March 2007 record of private treatment 
notes that the Veteran walked regularly.  

During VA examination in July 2007, the Veteran complained 
that prolonged walking caused his feet to turn blue and 
black, and described intermittent swelling, fatigue, pain, 
burning, stinging, and an inability to walk more than 50 
feet.  He stated that the used a walker and had poor balance 
because of decreased strength and perception in the feet.  He 
described his pain as level 5 to 7 on a scale of 0 to 10, 
escalating to 10 with walking.  The Veteran was unable to 
comment regarding how many times he had incapacitating flare-
ups during the past 12 months; however, the examiner stated 
that she did not believe he had had such an episode.  In 
addition to the walker, the Veteran reported using supportive 
shoes and SAS inserts with arch supports.  

On examination, there were no significant deformities of the 
toes, although the examiner noted hammertoes on the second 
and third toes on the right and the second toe on the left.  
There were no callosities or unusual shoe wear patterns.  
There was valgus heel, 10 degrees on the right and 15 degrees 
on the left, which reduced to 8 degrees bilaterally with 
shoes with corrective inserts.  Regarding forefoot and 
midfoot malalignment, the examiner commented that such 
malalignment was correctable with shoes, but, barefoot, the 
right was 15 degrees over talus and the left was 12 degrees.  
X-ray of the bilateral feet revealed no pes planus, mild 
osteoarthritis of the first metatarsophalangeal joints, and 
early plantar spurs.  The examiner commented that she did not 
see a severe case of pes planus, especially sufficient to 
explain the severity of the Veteran's pain.  The diagnosis 
was mild pes planus, bilaterally, with adaptive changes as 
follows:  hallux rigidus, right great toe; hammertoe, second 
and third toe right foot and second toe left foot; and 
metatarsalgia, secondary to position of fat pad and reduced 
cushion on metatarsals resulting in increased forces on 
bones.  The examiner commented that the examination was 
limited by the Veteran's mental status, as his conversation 
refused to remain on task, and his complaints of pain and 
perception seemed to be beyond the examination findings.  

The Veteran's feet were again evaluated during a November 
2008 VA examination.  His posture was abnormal, as he was 
dependent on his walker and hunched, and his gait was 
abnormal, as he shuffled.  Examination of the feet revealed 
abnormal weight bearing signs present with pes planus valgus.  
There were signs of painful motion, edema, disturbed 
circulation, weakness, atrophy of the musculature, and 
tenderness bilaterally.  There was active motion in the 
metatarsophalangeal joints of the great toes.  Palpation of 
the plantar surface of the feet revealed moderate tenderness 
bilaterally.  Weight bearing and non-weight bearing alignment 
of the Achilles tendon revealed remarkable inward bowing 
which was not correctable by manipulation.  There was no pain 
on manipulation.  The examiner commented that the Veteran had 
flat feet, and that the degree of valgus of the foot was 
severe and not correctable by manipulation.  The degree of 
forefoot/midfoot malalignment was severe and correctable by 
manipulation.  There were signs of marked pronation.  The 
Veteran did not have hammertoes or Morton's metatarsalgia.  
Hallux valgus was present, with only a slight degree of 
angulation.  There was no hallux rigidus.  

The examiner described functional limitation as moderate, 
commenting that the Veteran had limited function for standing 
and walking, in that he was able to stand for 15 to 30 
minutes, and required the use of corrective shoe wear.  The 
Veteran's symptoms and pain were not relieved by the 
corrective shoe wear.  X-rays of the feet revealed decreased 
medial arch and decreased bone stock.  There was no change in 
the established diagnosis of bilateral flat feet.  The 
examiner stated that this condition was symptomatic, with 
pain on palpation and ambulation, and added that the 
condition had a marked effect on the Veteran's functioning in 
his usual occupation and daily activities.  In a December 
2008 addendum, following review of various examinations of 
the Veteran from December 1952 to July 2007, the examiner 
commented that his examination of the Veteran revealed that 
he had bilateral foot pain, with pes planovalgus with 
infracalcaneal and some posterior calcaneal pain.  He added 
that these complaints were consistent with the complaints 
that the Veteran felt were a result of his military service.  

The Veteran's feet were most recently evaluated on VA 
examination in December 2008.  He then described pain in the 
heel and sole of both feet, with standing and walking, but 
denied pain at rest.  He reported that he could experience 
flare-ups with long standing or walking.  As regards 
functional impairment, the examiner commented that the 
Veteran was partially out of work due to his feet, but had no 
problems with activities of daily living.  He added, however, 
that he was unable to stand for 30 minutes, and could 
normally walk only a couple of hundred yards.  

On examination, there was a good arch, and the examiner 
commented that, if the Veteran had pes planus, clinically, it 
looked minimal.  There was full range of motion of the first 
metatarsophalangeal joint bilaterally, with no pain on 
motion.  There was no evidence of painful motion, edema, 
instability, weakness, or tenderness.  Regarding gait, the 
examiner noted that the Veteran walked with a limp and used a 
walker.  There were no callosities, breakdown, unusual shoe 
wear pattern, hammertoes, high arch, clawfoot, hallux valgus, 
or other deformity.  Weight bearing and non-weight bearing of 
the Achilles tendon appeared to be the same.  No manipulation 
was needed.  There was valgus deformity of the midfoot, as 
well as midfoot and forefoot malalignment that did not 
correct with manipulation.  X-rays of the feet revealed pes 
planus, hammertoes, demineralization, and calcaneal spurs, 
bilaterally.  

The diagnoses were mild pes planus with midfoot valgus 
deformity of each foot.  The examiner commented that there 
was some pronation of the feet associated with the valgus 
deformity, but that no extreme tenderness was elicited on the 
plantar surfaces of the feet.  There was also no severe spasm 
of the Achilles tendon or tenderness with manipulation.    

The aforementioned evidence indicates that, since July 2005, 
the maximum 50 percent rating under Diagnostic Code 5276 is 
not warranted.  In this regard, while the service-connected 
bilateral foot deformity has been manifested by pronation, 
there was only moderate tenderness on palpation of the 
plantar surface of the feet in November 2008.  Significantly, 
the December 2008 examiner found that there was no extreme 
tenderness on the plantar surfaces of the feet.  In addition, 
although there was remarkable inward bowing of the Achilles 
tendon which was not correctable by manipulation on 
examination in November 2008, there was also no pain on 
manipulation, and the December 2008 examiner specifically 
commented that there was no severe spasm of the Achilles 
tendon or tenderness on manipulation.  Importantly, the Board 
points out that objective evidence of a marked deformity, 
such as pronation, is contemplated in the 30 percent rating 
currently assigned.  In addition, while the Veteran indicated 
during the July 2007 VA examination that the use of 
corrective shoe wear did not relieve his pain, there is 
simply no medical evidence of extreme tenderness of the 
plantar surfaces of the feet or marked inward displacement 
and severe spasm of the Achilles tendon on manipulation.  As 
such, pronounced bilateral pes planus has not been shown, and 
the criteria for a 50 percent rating have not been met.  

The Board also finds that the evaluation of the disability 
under any other potentially applicable diagnostic code would 
not result in a rating greater than 30 percent.  While a 
rating in excess of 30 percent is available under Diagnostic 
Code 5278 for bilateral acquired claw foot (pes cavus), the 
December 2008 examiner specifically noted that there was no 
claw foot on examination.   

There also is no basis for assignment of any higher rating on 
the basis of functional loss due to pain.  As noted above, 
pain, particularly on manipulation and use, is contemplated 
in the criteria for the 30 percent rating currently assigned.  

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that at any point 
since July 29, 2005, the Veteran's service-connected 
bilateral foot deformity has reflected so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher rating on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b) (discussed in the May 2004 SOC, November 2004, 
August 2005, March 2006 and September 2007 SSOCs).  In this 
regard, the Board notes that the disability has not 
objectively been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned rating).  
While the November 2008 examiner stated that the effect of 
the Veteran's condition on his usual occupation was marked, 
he did not indicate that the condition impaired employment 
beyond that degree contemplated in the 30 percent rating 
assigned.  Moreover, subsequently, the December 2008 examiner 
commented that the Veteran was only partially out of work 
because of his feet.  There also is no objective evidence 
that the bilateral foot deformity has warranted frequent 
periods of hospitalization, or that the disability has 
otherwise rendered impractical the application of the regular 
schedular standards.  In the absence of evidence of any of 
the factors outlined above, the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) have not been 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the claim for a rating in 
excess of 30 percent for the Veteran's bilateral foot 
deformity, flat feet, since July 29, 2005, must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against assignment of 
a higher rating, that doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

A rating in excess of 30 percent for a bilateral foot 
deformity, flat feet, for the period since July 29, 2005, is 
denied. 


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim remaining on appeal is warranted.  

Initially, the Board notes that records of VA treatment and 
private treatment, as well as the reports of July 2007, and 
November and December 2008 VA examinations, which are 
pertinent to the claim for a TDIU, were associated with the 
claims file subsequent to issuance of the November 2006 SOC.  
No subsequent SSOC regarding this issue has been furnished to 
the Veteran.  Under these circumstances, a remand of the 
claim for a TDIU to the RO for consideration of the medical 
records associated with the claims file since November 2006, 
in the first instance, and for issuance of a SSOC reflecting 
such consideration, is warranted.  See 38 C.F.R. §§ 19.31, 
19.37 (2008).

Moreover, as found by the RO, the Veteran is currently 
ineligible for a TDIU on a schedular basis because he does 
not have a single disability rated 60 percent and his 
combined disability rating is less than 70 percent.  See 38 
C.F.R. § 4.16(a) (2008).  As noted in the introduction, a 
claim for service connection for PTSD and a request to reopen 
a claim for service connection for a circulatory disorder are 
being referred to the RO for appropriate action.  Given that 
the outcome of each of these claims could result in 
eligibility for a TDIU on a schedular basis, the Board finds 
that the claim for a TDIU is inextricably intertwined with 
the claim for service connection for PTSD and the request to 
reopen a claim for service connection for a circulatory 
disorder, and that the claims should be considered together.  
See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. 
Derwinski, 2 Vet. App. 180, 183 (1991) (issues are 
"inextricably intertwined" when a decision on one issue 
would have a "significant impact" on a veteran's claim for 
the second issue). 

Therefore, appellate review of the claim for TDIU must be 
deferred until the above-described claims, which have already 
been raised by the Veteran, are adjudicated.

The Board also finds that further development of this claim 
is warranted.  

As noted above, the percentage requirements of 38 C.F.R. §  
4.16(a) are not currently met.  However, even if, following 
adjudication of the claim for service connection for PTSD and 
the request to reopen a claim for service connection for a 
circulatory disorder, the percentage requirements are not 
met, a TDIU rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. § 
4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a). 

Review of the record reveals the Veteran has a history of 
numerous nonservice-connected conditions, including, as 
diagnosed on VA examination in May 2003, bilateral hip 
strain, bilateral osteoarthritis and osteopenia of each knee, 
osteopenia and disc narrowing at C5-C6 and C6-C7, compression 
fracture of T6, and degenerative disc change at L4-L5 and L5-
S1.  During private treatment in July 2004, the Veteran 
reported that he had tried multiple occupations without 
success because of difficulty standing on his feet, adding 
that he had not worked from 1985 to the present because of 
aches in his feet and other medical problems.  

On VA examination in June 2005, the examiner commented that 
pes planus had impacted the Veteran's physical and sedentary 
employment, in that he was totally and completely unable to 
stand on his feet for any period of time, was unable to walk 
any distance, and would be unable to lift any object weighing 
more than five pounds.  The examination report notes that the 
examiner was asked to comment regarding any functional 
impairment resulting from pes planus, adding that the Veteran 
had several non-service connected conditions.  However, the 
examiner stated that none of these [presumably, records 
relating to the non-service connected conditions] were 
available to be examined.  The examiner opined that pes 
planus had greatly limited the Veteran's ability to function 
comfortably, and he did not see how he would be employable in 
a job requiring standing or walking.  In a subsequent 
addendum, the examiner commented that the medical records had 
been reviewed, and that such review did not change his 
opinion.  While the November 2008 VA examiner opined that the 
Veteran's condition caused had a marked effect on the 
Veteran's functioning in his usual occupation, there is no 
indication that the examiner reviewed the claims file at the 
time he rendered his opinion (as he acknowledged review of 
certain examination reports in a December 2008 addendum), nor 
is it clear that he considered the Veteran's non-service 
connected conditions.  Most recently, the December 2008 
examiner, who reviewed the claims file, commented that the 
Veteran is partially out of work because of his feet.   

In light of the foregoing, the Board finds that further 
examination of the Veteran would be helpful in resolving the 
claim remaining on appeal.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  Specifically, in light of 
the foregoing evidence, after the claim for service 
connection for PTSD and the request to reopen a claim for 
service connection for a circulatory disorder have been 
adjudicated, an opinion is needed as to whether the Veteran's 
service-connected disabilities, considered together and 
without regard to his nonservice-connected disabilities, 
render him unable to secure or maintain employment.  The 
Board points out that if it is not medically possible to 
distinguish the effects of service-connected and nonservice-
connected conditions, the reasonable doubt doctrine mandates 
that all signs and symptoms be attributed to the Veteran's 
service-connected conditions. See Mittleider v. West, 11 Vet. 
App. 181 (1998).  It is also imperative that the Veteran's 
claims file be available for review by the examiner.

Accordingly, the RO should arrange for the veteran to undergo 
VA examination, by an appropriate physician, at a VA medical 
facility.  The Veteran is hereby notified that failure to 
report to the scheduled examination, without good cause, 
shall result in denial of the claim (which is considered a 
claim for increase).  See 38 C.F.R. § 3.655(b) (2008).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the Veteran fails to report to 
the scheduled evaluation and/or examination, the RO should 
obtain and associate with the claims file (a) copy(ies) of 
the notice(s) of the evaluation and/or examination sent to 
him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes outpatient treatment records from the 
Durham VA Medical Center (VAMC) dated from June 1992 to 
February 2003.  The Board emphasizes that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file. 
 See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must 
obtain all records of pertinent treatment from the Durham 
VAMC since February 2003, following the current procedures 
prescribed in 38 C.F.R. § 3.159(c) as regards requests for 
records from Federal facilities. 

To ensure that all due process requirements are met, the RO 
should also give the Veteran another opportunity to present 
information and/or evidence pertinent to the claim remaining 
on appeal, notifying him that he has a full one-year period 
for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but 
see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the Durham 
VAMC all records of evaluation and/or 
treatment since February 2003.  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should send to the Veteran and 
his attorney a letter requesting that the 
Veteran provide sufficient information, 
and if necessary, authorization to enable 
it to obtain any additional evidence 
pertinent to the claim remaining on 
appeal, that is not currently of record.  

The RO should clearly explain to the 
Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

3.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified, following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
Veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, and 
the above-referenced claim for service 
connection for PTSD and the request to 
reopen the claim for service connection 
for a circulatory disorder have been 
adjudicated, the RO should arrange for 
the Veteran to undergo VA examination, by 
an appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the examination report should reflect 
consideration of the Veteran's documented 
medical history and assertions.  

All appropriate tests and studies (to 
include X-rays) should be accomplished 
(with all findings made available to the 
requesting physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.  The physician should set forth 
all examination findings, along with 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

The examiner should render an opinion, 
consistent with sound medical principles, 
as to whether-without regard to any 
nonservice-connected disabilities or the 
Veteran's age-it is at least as likely 
as not (i.e., there is a 50 percent or 
greater probability) that the Veteran's 
service-connected disabilities, either 
individually or in concert, render him 
unable to obtain or retain substantially 
gainful employment.  

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
Veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim 
remaining on appeal.  If the Veteran 
fails, without good cause, to report to 
any scheduled examination(s), the RO 
should apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.  Otherwise, 
the RO should adjudicate the claim 
remaining on appeal in light of all 
pertinent evidence and legal authority.  

7.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and his attorney an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The Veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


